Citation Nr: 1139070	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  03-17 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to a rating in excess of 10 percent for service-connected arterial hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in February 2002 and July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  By the February 2002 rating decision, the RO established service connection for diabetes mellitus, type II, evaluated as 20 percent disabling, effective from March 6, 2001.  The subsequent July 2005 rating decision confirmed and continued the 10 percent rating assigned for the Veteran's service-connected arterial hypertension secondary to diabetic nephropathy.  The Veteran appealed, contending that higher ratings were warranted for these disabilities.  

The Veteran provided testimony at a hearing before personnel at the RO in March 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In January 2009, the Board remanded this case for further evidentiary development to include additional notification, and new examination to evaluate the severity of the service-connected diabetes and hypertension.  As detailed below, additional notification was provided to the Veteran in February and April 2009, and the Veteran was accorded a new VA medical examination in April 2009 which the Board finds is adequate for resolution of this case.  All other development directed by the Board's remand appears to have been accomplished in this case.  Therefore, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The record reflects the Veteran's service-connected diabetes mellitus, type II, has consistently been treated by insulin and restricted diet.

3.  Prior to April 21, 2009, the record does not reflect the Veteran's service-connected diabetes mellitus required the regulation of activities for control.  However, there is evidence of such restriction as of that date.

4.  The competent medical and other evidence of record does not reflect the Veteran's service-connected diabetes mellitus, type II, has ever been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

5.  The record does not reflect the Veteran has complication of his diabetes other than the already separately evaluated arterial hypertension, neuropathy of the upper and lower extremities, and erectile dysfunction.

6.  The Veteran's service-connected arterial hypertension is not manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected diabetes mellitus, type II, prior to April 21, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.119, Diagnostic Code 7913 (2011).

2.  The criteria for a higher initial rating of no more than 40 percent for service-connected diabetes mellitus, type II, are met as of April 21, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2011); Meeks v. West, 12 Vet. App. 352 (1999).

3.  The criteria for a rating in excess of 10 percent for service-connected arterial hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

As mentioned above, the Veteran's appeal regarding his diabetes mellitus is from a disagreement with the initial rating assigned following the establishment of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Despite the foregoing, the Board notes that the Veteran's diabetes mellitus claim was addressed by VCAA letters dated in February and April 2009, as was his hypertension claim.  The hypertension claim was also addressed by a May 2005 VCAA letter.  Although all of these letters were clearly not sent prior to the initial adjudication of the current appellate claims as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), they were sent prior to the most recent adjudication of this case via an April 2010 Supplemental Statement of the Case.  This development "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the Veteran was provided with the information regarding disability rating(s) and effective date(s) mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at March 2006 RO hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, he has not identified outstanding records which reflect symptomatology of his service-connected diabetes and/or hypertension that is not already reflected by the evidence of record.

With respect to the aforementioned March 2006 RO hearing, the Court recently held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the RO official did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims.  However, as detailed above the Board has already determined that the Veteran received adequate notification which apprised him of the elements necessary to substantiate these claims.  Moreover, the testimony of the Veteran, to include the questions posed by his accredited representative, focused on the elements necessary to substantiate these claims; i.e., the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his current appellate claims.  The RO official did ask questions to determine if there was any relevant evidence not on file.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of this hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations regarding this case in November 2002, September 2003, June 2004, June 2005, August 2006, and April 2009.  As detailed below, these examinations included findings as to the symptomatology of the service-connected diabetes mellitus and hypertension which are consistent with the treatment records and relevant rating criteria.  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated either disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General Legal Criteria

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased schedular evaluation, the Board will only consider the factors as enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Diabetes Mellitus

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent rating is warranted when diabetes mellitus is manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or: oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The term "regulation of activities," as defined by Diagnostic Code 7913, requires that a claimant have a medical need to avoid not only strenuous occupational activity, but strenuous recreational activity as well.  Camacho v. Nicholson, 21 Vet. App. 360, 363-34 (2007).

Initially, the Board notes that the record has consistently shown that the Veteran's service-connected diabetes mellitus has required insulin for control throughout the pendency of this case.  For example, the insulin requirement was noted on the November 2002, June 2004, August 2006, and April 2009 VA examinations.  There are also various references to this requirement in the treatment records, and was discussed at the March 2006 RO hearing.  However, the requirement of insulin, in and of itself, is consistent with the current 20 percent rating.

The Board notes that other than the April 2009 VA medical examination, all of the other VA examinations of the diabetes mellitus noted that the Veteran followed a restricted diet due to his diabetes.  However, the April 2009 VA examination noted that the Veteran was not instructed to follow a restricted or diabetic diet.  Nevertheless, given the other evidence of record pertaining to his diabetes mellitus, the Board finds that his diabetes mellitus does require a restricted diet.

The Board further notes that the November 2002, June 2004, and August 2006 VA medical examinations all found that the Veteran had no restriction of his activities due to the diabetes mellitus.  Nevertheless, the April 2009 VA medical examination found that the Veteran was restricted in ability to perform strenuous activities due to his diabetes mellitus.  Among other things, it was stated that the diabetes mellitus prevent exercise and sports; moderate impairment in chores, shopping, recreation, traveling, driving; mild impairment of dressing; and no impairment regarding feeding, bathing, toileting, and grooming.  

No competent medical evidence is of record that specifically refutes the April 2009 VA examiner's finding that the diabetes mellitus had resulted in restriction of strenuous activities.  The Board also reiterates that the law mandates resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Consequently, the Board finds that the Veteran satisfied the criteria for assignment of a 40 percent rating for his service-connected diabetes mellitus as of the VA examination conducted on April 21, 2009.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held that the percentage evaluation awarded in conjunction with the original grant of service connection is not controlled by the laws and regulations referable to the effective dates of service connection, but by the laws and regulations referable to the effective date of an increased rating.  The relevant law and regulations, in turn, provide that the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

Inasmuch as the evidence of record does not reflect it was factually ascertainable prior to the April 21, 2009, VA examination that the Veteran satisfied the schedular criteria for a 40 percent rating under Diagnostic Code 7913, the Board finds that he is not entitled to assignment of this rating prior to that date.  As detailed above, the prior VA medical examinations all found that there was no regulation of activities.

The Board further finds that the competent medical and other evidence of record does not reflect the Veteran's service-connected diabetes mellitus, type II, has ever been manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  For example, November 2002, June 2004, and August 2006 VA medical examinations all found that the Veteran had no ketoacidosis or hypoglycemic reactions.  Similarly, the April 2009 VA examiner noted that the Veteran denied a history of hypoglycemia reaction or ketoacidosis.  Moreover, the only hospitalization indicated in the examinations or treatment records was in 2007 for hyperosmolar.  There are also various references in the record that the Veteran meets with his diabetic care provider every three months; i.e., the record does not reflect that he requires twice a month visits to his diabetic care provider.

In view of the foregoing, the Board finds that nothing in the record reflects that the Veteran is entitled to either a 60 or 100 percent rating for his service-connected diabetes mellitus at any time during the pendency of this case.

The Board also notes that the record does not reflect the Veteran has complication(s) of his diabetes other than the already separately evaluated arterial hypertension, neuropathy of the upper and lower extremities, and erectile dysfunction.

Analysis -- Hypertension

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days. The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104.

Initially, the Board notes that the record does reflect the Veteran's service-connected hypertension requires medication, to include his VA medical examinations and testimony at the March 2006 RO hearing.  However, as with the requirement of insulin for the service-connected diabetes mellitus, the requirement of medication for hypertension is consistent with the criteria for the current schedular rating.

The Board further finds, based on a thorough review of the record, that the Veteran's service-connected arterial hypertension has not been manifested by diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more during the pendency of this case.  For example, the September 2003 VA medical examination found that blood pressure was 147/80 (systolic/diastolic) times three.  The June 2004 VA medical examination showed blood pressure readings of 142/84, 140/92, and 142/94; the August 2006 VA medical examination showed blood pressure readings of 135/84, 140/80, and 138/82; and the April 2009 VA medical examination showed blood pressure readings of 130/80 times three.  The treatment records on file also do not include blood pressure readings that would warrant a rating in excess of 10 percent under Diagnostic Code 7101.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected hypertension.

Other Considerations

In making the above determinations, the Board notes it took into consideration the applicability of "staged" ratings pursuant to the holdings of Fenderson, supra, and Hart, supra.  Moreover, the Board found that a "staged" rating of 40 percent was warranted for the diabetes mellitus for the period from April 21, 2009.  However, the record does not reflect there were any distinctive period(s) where the symptomatology of either the service-connected diabetes mellitus or hypertension satisfied the criteria for rating(s) in excess of those currently in effect.

In exceptional cases where the schedular ratings are found to be inadequate, an extraschedular disability rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating is a component of a veteran's claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  In this case, it does not appear the RO has adjudicated the matter of the Veteran's entitlement to an extraschedular rating at any time during the pendency of this case.  Moreover, the Veteran has never raised the matter of his entitlement to an extraschedular rating, nor identified any factors which may be considered to be exceptional or unusual regarding the service-connected disabilities.  For example, the symptomatology associated with his service-connected diabetes mellitus and hypertension are consistent with the schedular criteria; he has not been hospitalized for either disability during the pendency of this case; and it does not appear that either disability has resulted in marked interference with employment beyond what is reflected by the current schedular evaluation(s).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  The Board therefore is without authority to consider the matter of extraschedular ratings.  Nevertheless, the Veteran is free to raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based upon individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.





	(CONTINUED ON NEXT PAGE)


In this case, however, entitlement to a TDIU was granted by a December 2006 decision review officer (DRO) decision, effective from December 9, 2004.  Nothing in the record reflects the Veteran disagreed with the effective date of his TDIU.  Therefore, no further discussion of TDIU is warranted in this case.


ORDER

Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II, prior to April 21, 2009, is denied.

Entitlement to a rating of no more than 40 percent for service-connected diabetes mellitus, type II, from April 21, 2009, is granted subject to the law and regulations pertaining to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for service-connected arterial hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


